Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Speier (US 6,624,629), in view of Chen (US 2003/0107374).

Regarding claim 1, Speier teaches a method comprising: 
	applying a nuclear magnetic resonance (NMR) pulse sequence into a wellbore penetrating a subterranean formation using a NMR tool, the NMR pulse sequence comprising a first cycle and a second cycle subsequent to the first cycle, the first cycle comprising a first [Fig. 4, wherein pulse sequence 108 includes a pulse sequence 100 (similar to a first sequence of RF pulses of a first duration) and pulse sequences 101 (similar to a first trainlet of a second duration). See the different wait times TW1 and TW2. Fig. 5, teaches that pulse sequence 108 can be performed in a reoccurring pattern (therefore, second cycle is performed). See also rest of reference.], the second sequence of RF pulses forming a phase alternated pair with the first sequence of RF pulses [Col. 6, lines 11-13, wherein a phase alternated pair is formed. See also rest of reference.]; 
	measuring one or more echo signals corresponding to a substance in the subterranean formation based on the applied NMR pulse sequence [Fig. 6, wherein spin echoes signals are obtained in step 152. Col. 6, lines 11-13, wherein a phase alternated pair is formed. See also rest of reference.] ; and 
	determining a distribution of a characteristic of the substance based on the measured one or more echo signals [Fig. 6, wherein T2 distributions are obtained in step 154-156. Col. 6, lines 11-13, wherein a phase alternated pair is formed. See also rest of reference.].
	Speier further teaches the second cycle comprising a second sequence of RF pulses and a second trainlet sequence of the second duration [See Fig. 4, wherein there are multiple sequences shown and the sequences are repeated.]. 
	However, Speier is silent in teaching the second cycle comprising a second sequence of RF pulses of the first duration (emphasis added to missing limitations).
	Chen, which is also in the field of NMR, teaches the second cycle comprising a second sequence of RF pulses of the first duration and a second trainlet sequence of the second [Fig. 14, wherein sequence 700 is repeated at 720 with a different phase. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Speier and Chen because Speier and Chen both teach acquiring phase-alternated-pairs (PAPs) using NMR tools and it would have been obvious to try acquiring a plurality of PAPs at different frequencies (as disclosed by Chen) to determine the different fluid properties in the rock formation [Chen - ¶0053-0054. See also rest of reference.].

Regarding claim 2, Speier and Chen teach the limitations of claim 1, which this claim depends from.
	Speier further teaches wherein each of the first sequence of RF pulses and the second sequence of RF pulses produces a long fully polarized echo train [Col. 5-6, lines 52-14, wherein pulse sequence 100 is long and will produce a fully polarized echo train. The above pulse sequence can also be repeated. See also rest of reference.], and wherein each of the first sequence of RF pulses and the second sequence of RF pulses comprises a Carr-Purcell-Meiboom-Gill (CPMG) sequence [Col. 6, lines 11-13, wherein the bursts are CPMG pulse sequences. See also rest of reference.].

Regarding claim 3, Speier and Chen teach the limitations of claim 1, which this claim depends from.
	Speier further teaches wherein applying the NIMR pulse sequence comprises: applying a first trainlet of pulses as part of the first trainlet sequence, the first trainlet of pulses being subsequent to the first sequence of RF pulses [Fig. 4, pulse wherein there are sequences 101.]; and applying a second trainlet of pulses as part of the first trainlet sequence, the second [Fig. 4, pulse wherein there are sequences 101.], wherein the first trainlet of pulses and the second trainlet of pulses have opposite phases [Col. 6, lines 9-13. See also rest of reference.].

Regarding claim 4, Speier and Chen teach the limitations of claim 3, which this claim depends from.
	Speier further teaches wherein applying the NIMR pulse sequence comprises: applying a third trainlet of pulses as part of the second trainlet sequence, the third trainlet of pulses being subsequent to the second sequence of RF pulses [Fig. 5, wherein phase alternated pairs are included in each sequence 107. See also rest of reference.]; and applying a fourth trainlet of pulses as part of the second trainlet sequence, the fourth trainlet of pulses being subsequent to the third trainlet of pulses [Fig. 5, wherein phase alternated pairs are included in each sequence 107. See also rest of reference.] wherein the third trainlet of pulses and the fourth trainlet of pulses have opposite phases [Fig. 5, wherein phase alternated pairs are included in each sequence 107. See also rest of reference.]. 

Regarding claim 5, Speier and Chen teach the limitations of claim 4, which this claim depends from.
	Speier further teaches wherein the first trainlet of pulses and the third trainlet of pulses have a common phase, and wherein the second trainlet of pulses and the fourth trainlet of pulses have a common phase [Fig. 5, wherein phase alternated pairs are included in each sequence 107. See also rest of reference.].

Regarding claim 6, Speier and Chen teach the limitations of claim 4, which this claim depends from.
	Speier further teaches wherein the first trainlet of pulses and the third trainlet of pulses have opposite phases, and wherein the second trainlet of pulses and the fourth trainlet of pulses have opposite phases [Fig. 5, wherein phase alternated pairs are included in each sequence 107. See also rest of reference.].

Regarding claim 7, Speier and Chen teach the limitations of claim 4, which this claim depends from.
	Speier and Chen both further teach wherein the first sequence of RF pulses comprises a first initial pulse and a first plurality of refocusing pulses subsequent to the first initial pulse, wherein each of the first plurality of refocusing pulses comprises a 180° pulse with a phase orthogonal to that of the first initial pulse. [Speier - Col. 5, lines 52-65 wherein 1000 pulses are used. Col. 7-8, lines 58-4, wherein the long sequence is a CPMG sequence, which includes the claimed pulses. Chen – See Fig. 6a, wherein the disclosed pulses are shown. See also rest of references.]. 

Regarding claim 8, Speier and Chen teach the limitations of claim 7, which this claim depends from.
	Speier further teaches wherein the second sequence of RF pulses comprises a second initial pulse and a second plurality of refocusing pulses subsequent to the second initial pulse, [Col. 6, lines 9-13, wherein a CPMG pulse sequence is used and includes the claimed pulses. See also that repeating PAP sequences are disclosed. See also rest of reference.], and 
	However, Speier is silent in teaching wherein the first plurality of refocusing pulses and the second plurality of refocusing pulses have a common phase.
	Chen further teaches wherein the second sequence of RF pulses comprises a second initial pulse and a second plurality of refocusing pulses subsequent to the second initial pulse, wherein each of the second plurality of refocusing pulses comprises a 180° pulse with a phase orthogonal to that of the second initial pulse, and wherein the first plurality of refocusing pulses and the second plurality of refocusing pulses have a common phase [Chen – See Fig. 6a, wherein the disclosed pulses are shown. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Speier and Chen because Speier and Chen both teach acquiring phase-alternated-pairs (PAPs) using NMR tools and it would have been obvious to try acquiring a plurality of PAPs at different frequencies (as disclosed by Chen) to determine the different fluid properties in the rock formation [Chen - ¶0053-0054. See also rest of reference.].

Regarding claim 9, Speier and Chen teach the limitations of claim 8, which this claim depends from.
	However, Speier is silent in teaching wherein the first initial pulse comprises a 90° pulse and the second initial pulse comprises a -90° pulse.
	Chen further teaches wherein the first initial pulse comprises a 90° pulse and the second initial pulse comprises a -90° pulse [Fig. 6a, shows a first 90 degree pulse in the +x direction wherein the echoes are negative and Fig. 6a shows that negative echoes are caused by a 90 degree pulse in the –x direction (which is equivalent to the claimed -90 degree pulse). See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Speier and Chen because Speier and Chen both teach acquiring phase-alternated-pairs (PAPs) using NMR tools and it would have been obvious to try acquiring a plurality of PAPs at different frequencies (as disclosed by Chen) to determine the different fluid properties in the rock formation [Chen - ¶0053-0054. See also rest of reference.].

Regarding claim 10, Speier and Chen teach the limitations of claim 4, which this claim depends from.
	Speier further teaches wherein: 
applying the first trainlet of pulses comprises: 
	applying a first wait time [Fig. 4, see wait time TW2.]; 
	applying a first initial trainlet pulse subsequent to the first wait time [Fig. 4, see pulse sequence 101.]; and 
	applying a first plurality of refocusing trainlet pulses subsequent to the first initial trainlet pulse [Col. 6, lines 11-13, wherein the bursts are CPMG pulse sequences and therefore include a plurality of refocusing pulses at the end of the pulse sequence. See also rest of reference.], and 
applying the second trainlet of pulses comprises: 
	applying a second wait time [Fig. 4, see second wait time TW2.]; 
	applying a second initial trainlet pulse subsequent to the second wait time [Fig. 4, see second pulse sequence 101.]; and 
	applying a second plurality of refocusing trainlet pulses subsequent to the second initial trainlet pulse, the first initial trainlet pulse and the second initial trainlet pulse having opposite [Col. 6, lines 9-13, wherein the bursts are phase alternated pairs (PAPs) and CPMG pulse sequences and therefore include a plurality of refocusing pulses at the end of the pulse sequence. See also rest of reference.].
	However, Speier is silent in teaching the first plurality of refocusing trainlet pulses and the second plurality of refocusing trainlet pulses having a common phase.
	Chen further teaches wherein: 
applying the first trainlet of pulses comprises: 
	applying a first wait time [¶0036. See also rest of reference.]; 
	applying a first initial trainlet pulse subsequent to the first wait time [Fig. 6a, see first pulse 90x.]; and 
	applying a first plurality of refocusing trainlet pulses subsequent to the first initial trainlet pulse [Fig. 6a, see pulses 180y.], and 
applying the second trainlet of pulses comprises: 
	applying a second wait time [¶0036. See also rest of reference.]; 
	applying a second initial trainlet pulse subsequent to the second wait time [Fig. 6a, see first pulse 90-x.]; and 
	applying a second plurality of refocusing trainlet pulses subsequent to the second initial trainlet pulse [Fig. 6a, see pulses 180y.], the first initial trainlet pulse and the second initial trainlet pulse having opposite phases [Fig. 6a, wherein the pulses 90x and 90-x are phase alternated. See also rest of reference.], the first plurality of refocusing trainlet pulses and the second plurality of refocusing trainlet pulses having a common phase [Fig. 6a, wherein all the refocusing pulses 180y have the same phase.].
[Chen - ¶0053-0054. See also rest of reference.].

Regarding claim 11, Speier and Chen teach the limitations of claim 4, which this claim depends from.
	Speier further teaches wherein: 
applying the third trainlet of pulses comprises: 
	applying a third wait time [Fig. 4, see third wait time TW2.]; 
	applying a third initial trainlet pulse subsequent to the third wait time  [Fig. 4, see third pulse sequence 101.]; and 
	applying a third plurality of refocusing trainlet pulses subsequent to the third initial trainlet pulse [Col. 6, lines 11-13, wherein the bursts are CPMG pulse sequences and therefore include a plurality of refocusing pulses at the end of the pulse sequence. See also rest of reference.], and 
applying the fourth trainlet of pulses comprises: 
	applying a fourth wait time [Fig. 4, wherein the figure show there can be a fourth wait time TW2.]; 
	applying a fourth initial trainlet pulse subsequent to the fourth wait time [Fig. 4, see fourth pulse sequence 101.]; and 
	applying a fourth plurality of refocusing trainlet pulses subsequent to the fourth initial trainlet pulse, the third initial trainlet pulse and the fourth initial trainlet pulse having opposite phases [Col. 6, lines 9-13, wherein the bursts are phase alternated pairs (PAPs) and CPMG pulse sequences and therefore include a plurality of refocusing pulses at the end of the pulse sequence. See also rest of reference.]. 
	However, Speier the third plurality of refocusing trainlet pulses and the fourth plurality of refocusing trainlet pulses having a common phase.
	Chen further teaches the third plurality of refocusing trainlet pulses and the fourth plurality of refocusing trainlet pulses having a common phase [Fig. 6a-b, wherein all the refocusing pulses 180y have the same phase.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Speier and Chen because Speier and Chen both teach acquiring phase-alternated-pairs (PAPs) using NMR tools and it would have been obvious to try acquiring a plurality of PAPs at different frequencies (as disclosed by Chen) to determine the different fluid properties in the rock formation [Chen - ¶0053-0054. See also rest of reference.].

Regarding claim 12, Speier and Chen teach the limitations of claim 11, which this claim depends from.
	Speier and Chen both teach wherein the first initial trainlet pulse comprises a 90° pulse and the third initial trainlet pulse comprises a 90° pulse [Speier - Col. 6, lines 11-13, wherein the bursts are CPMG pulse sequences and therefore include 90 degree excitation pulses. See also rest of reference. Chen – see Fig. 6a-b, wherein 90 degree pulses are used.].

Regarding claim 13, Speier and Chen teach the limitations of claim 12, which this claim depends from.
	Speier further both teach wherein each of the first plurality of refocusing trainlet pulses comprises a 180° pulse [Col. 6, lines 11-13, wherein the bursts are CPMG pulse sequences and therefore include a plurality of refocusing pulses at the end of the pulse sequence. See also rest of reference.], and wherein each of the third plurality of refocusing trainlet pulses comprises a 180° pulse [Col. 6, lines 11-13, wherein the bursts are CPMG pulse sequences and therefore include a plurality of refocusing pulses at the end of the pulse sequence. See also rest of reference.].
	However, Speier is silent in teaching first refocusing trainlet pulses with a phase orthogonal to that of the first initial trainlet pulse and third plurality of refocusing trainlet pulses c with a phase orthogonal to that of the third initial trainlet pulse
	Chen further teaches first refocusing trainlet pulses with a phase orthogonal to that of the first initial trainlet pulse and third plurality of refocusing trainlet pulses c with a phase orthogonal to that of the third initial trainlet pulse [Fig. 6a-b, wherein all the refocusing pulses 180y have which are orthogonal to the 90 degree pulses along the x-direction. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Speier and Chen because Speier and Chen both teach acquiring phase-alternated-pairs (PAPs) using NMR tools and it would have been obvious to try acquiring a plurality of PAPs at different frequencies (as disclosed by Chen) to determine the different fluid properties in the rock formation [Chen - ¶0053-0054. See also rest of reference.].

Regarding claim 14, Speier and Chen teach the limitations of claim 11, which this claim depends from.
	However, Speier is silent in teaching wherein the first initial trainlet pulse comprises a 90° pulse and the third initial trainlet pulse comprises a 90° pulse.
	Chen further teaches wherein the first initial trainlet pulse comprises a 90° pulse and the third initial trainlet pulse comprises a -90° pulse [Fig. 6a-b, wherein on Fig. 6b, the echoes are negative and Fig. 6a shows that negative echoes are caused by a 90 degree pulse in the –x direction (which is equivalent to the claimed -90 degree pulse). See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Speier and Chen because Speier and Chen both teach acquiring phase-alternated-pairs (PAPs) using NMR tools and it would have been obvious to try acquiring a plurality of PAPs at different frequencies (as disclosed by Chen) to determine the different fluid properties in the rock formation [Chen - ¶0053-0054. See also rest of reference.].

Regarding claim 16, Speier and Chen teach the limitations of claim 4, which this claim depends from.
	Speier further teaches wherein the first sequence of RF pulses produces a greater number of echo signals than each of the third trainlet of pulses and the fourth trainlet of pulses [Col. 5, lines 31-65, wherein the first sequence 100 has more pulses than the bursts 101. See also rest of reference.].
	However, Speier is silent in teaching wherein the first sequence of RF pulses is the second sequence of RF pulses.
	Chen further teaches the second sequence of RF pulses [See Fig. 14, wherein the pulse sequence is repeated for a second phase. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Speier and Chen because Speier and Chen both teach NMR pulse sequences that include acquiring phase-alternated-pairs (PAPs). Further, it would have been obvious to try repeating the pulse sequence with alternated phases disclosed in Fig. 4 of Speier because Chen teaches repeating pulse sequences with alternated phases to acquire phase-alternated-pairs that are used for better resolution [Chen - ¶0044].

Regarding claim 17, Speier and Chen teach the limitations of claim 4, which this claim depends from.
	Speier further teaches wherein applying the NMR pulse sequence comprises: applying a preparation pulse subsequent to the second sequence of RF pulses and prior to the third trainlet of pulses, wherein the preparation pulse comprises one or more saturation pulses, one or more inversion pulses, or one or more hybrid saturation-inversion pulses [Col. 5, lines 31-51, wherein saturation sequences can be played out after each burst 101. See also rest of reference.].

Regarding claim 18, Speier and Chen teach the limitations of claim 1, which this claim depends from.
	Speier further teaches further comprising: drilling the wellbore; and introducing the NMR tool and a formation testing tool into the wellbore, wherein the NMR tool is either a wireline NMR tool or a logging while drilling (LWD) NMR tool [Col. 11, lines 52-62. See also rest of reference.].
	
Regarding claim 19, the same reasons for rejection of claim 1 also apply to the current claim. Claim 19 is merely the apparatus version of method claim 1.

Regarding claim 20, Speier and Chen teach the limitations of claim 19, which this claim depends from.
[See Fig. 4-5, wherein the first and second trainlets would have similar phases because they are phase-alternated and there is “sequence” of RF pulses between the trainlets. See also rest of reference.].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Speier, in view of previously cited Chen, and in further view of Blanz (US 2012/0235677).

Regarding claim 15, Speier and Chen teach the limitations of claim 14, which this claim depends from.
	Speier further teaches wherein each of the first plurality of refocusing trainlet pulses comprises a 180° pulse and wherein each of the third plurality of recovery trainlet pulses comprises a 180° pulse [Col. 6, lines 11-13, wherein the bursts are CPMG pulse sequences and therefore include a plurality of refocusing pulses at the end of the pulse sequence. See also rest of reference.] 
	Chen further teaches wherein each of the first plurality of refocusing trainlet pulses comprises a 180° pulse with a phase orthogonal to that of the first initial trainlet pulse, and wherein each of the third plurality of recovery trainlet pulses comprises a 180° pulse with a phase orthogonal to that of the third initial trainlet pulse [Fig. 6a-b, wherein all the refocusing pulses 180y have the orthogonal phases to the x-direction excitation pulses.].
	However, both Speier and Chen are silent in teaching a -180° pulse.
[¶0026, wherein a pulse with 180 degree in the –y direction is equivalent to a -180 degree pulse.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Speier and Chen with the teachings of  Blanz because Blanz also teaches phase-alternated-pairs (similar to Speier and Chen) and teaches that it is known to use orthogonal phases such as the +y and –y direction for acquiring phase-alternated-pairs and can be used to reduce the ringing of the NMR tool [Chen - ¶0025-0026]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RISHI R PATEL/Primary Examiner, Art Unit 2896